DETAILED ACTION
This Non-final action is responsive to the following communications: application filed on 12/11/2020.
Claims 1-17 are pending. Claims 1 and 10 are independent.

Examiner Notes 
A) Per MPEP 2111 and 2111.01, the claims are given their broadest reasonable interpretation and the words of the claims are given their plain meaning consistent with the specification without importing claim limitations from the specification. B) Per MPEP 2173.04, Breadth of a claim is not to be equated with indefiniteness, but “If the claim is too broad because it reads on the prior art, a rejection under either 35 U.S.C. 102 or 103 would be appropriate”. D) Examiner cites particular paragraphs or columns and lines in the references as applied to Applicant's claims for the convenience of the Applicant. Other passages and figures may apply as well. It is respectfully requested that, in preparing responses, the Applicant fully consider the references in entirety. Per MPEP 2141.02 VI prior art must be considered in its entirety. E) Per MPEP 2112 and 2112 V, express, implicit, and inherent disclosures of a prior art reference may be relied upon in the rejection of claims under 35 U.S.C. 102 or 103 and once a reference teaching product appearing to be substantially identical is made the basis of a rejection, and the examiner presents evidence or reasoning tending to show inherency, the burden of proof shifts to the applicant.


Notice of Pre-AIA  or AIA  Status
3.	The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA . 

Priority
4.	Receipt is acknowledged of certified copies of papers submitted under 35 U.S.C. 119(a)-(d), which papers have been placed of record in the file. See in addition, domestic priority CIP details in ADS. 

Information Disclosure Statement
5.	Acknowledgment is made of applicant's Information Disclosure Statement (IDS) filed on 12/11/2020.  This IDS has been considered.

Specification Objections		
6a.	The Title is objected to because the title of the invention is not descriptive.  A new title is required that is clearly indicative of the invention to which the claims are directed. (suggested to follow similar Title from CIP application).
6b. 	Claims 1-17 are objected to because of the following informalities:
Claims 1, 6-7, 10, 15-16 recite the language "suitable for" (in multiple lines) as part of an apparatus function. The recitation "suitable for" to perform a function is not
a positive limitation but only requires the ability to perform so. Intended functions are
associated with the recitation. It does not constitute a limitation in any patentable sense.
See MPEP 2111.04 or, MPEP 2103 (C). Associated limitations are treated as intended

problem. Appropriate correction is required.
All dependent claims inclusive of claims 1-17 are objected under this category.
6c. 	The disclosure “Background” section does not discuss any meaningful problem to be solved or background/ pertinent information related to the invention and is provisionally objected to for content. See MPEP § 608.01(c).

Claim Rejections - 35 USC § 102
7.	In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
8.	The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale or otherwise available to the public before the effective filing date of the claimed invention.

9.	Claims 10, 13 are rejected under 35 U.S.C. 102(a)(1) as being anticipated by Kang et al. (US 2006/0220071 A1).
Regarding independent claim 10, Kang teaches an electronic device including a semiconductor memory (Fig. 5: 500 “phase-change semiconductor memory device”), wherein the semiconductor memory includes: 
(Fig. 5: 520) suitable for generating first (e.g. Fig. 6B: ST1 write pulse) and second (e.g. Fig. 6B: S_ST3 write pulse) write currents each having a lower level than a melting current during a set program operation (see Fig. 6B: I_SET associated with ST1, S_ST3 are lower than I_SET associated with Tm limit); and 
a memory cell (e.g. Fig. 5: C1) suitable for storing a data value corresponding to a write data signal (Fig. 5: signal associated with I_SET), based on the first and second write currents (Fig. 6B in context of para [0043]: “set” state is programmed based on ST1, S_ST3 signals).
Regarding claim 13, Kang teaches the electronic device according to claim 10, wherein the first write current is generated for a first time period (Fig. 6B: ST1 pulse period), the second write current is generated for a second time period (Fig. 6B: S_ST3 pulse period), and the first time period is shorter than the second time period (see Fig. 6B for relative pulse width disclosed).

Claim Rejections - 35 USC § 103
10.	The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102 of this title, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains.  Patentability shall not be negated by the manner in which the invention was made.

11.	Claims 1, 9  are rejected under 35 U.S.C. 103 as being unpatentable over ARAI (US 2010/0124090 A1),  in view of Kang et al. (US 2006/0220071 A1).
Regarding independent claim 1, ARAI teaches an electronic device including a semiconductor memory (Fig. 1: 700 “semiconductor memory device”), wherein the semiconductor memory includes: 
a write circuit (Fig. 1: 720, see para [0040]) suitable for generating a first write current (Fig. 12: 801 pulse applied prior to set pulse application) (teaches using write current with similar magnitude as melting current) and 
a second write current (Fig. 12: 802 set pulse) having a higher level than the melting current during a set program operation (para [0096]: “…set pulse 802 is… set to have a current value around the melting current Im…”. In context of Fig. 11, Fig. 12 and para [0096] teachings, the pulse can be derived to have higher in magnitude by adjusting smaller T2 and still serve the same purpose); and 
a memory cell suitable for storing a data value corresponding to a write data signal, based on the first and second write currents (para [0101]: multi-bit data is programmed using the 801, 802 write pulses).
ARAI is silent with respect to write circuit suitable for generating a first write current having a lower level than a melting current.
Kang teaches – 
a write circuit (Fig. 5: 500) suitable for generating a first write current (e.g. Fig. 6B: ST1-ST3) having a lower level than a melting current (Fig. 6B in context of para [0040]: set pulse magnitude is chosen below Tm limit).
ARAI and Kang are in analogous field of art of Phase change memory and PCM writing scheme.

Regarding claim 9, ARAI and Kang teach the electronic device according to claim 1. ARAI teaches wherein the first write current is generated for a first time period (Fig. 12: 801 time period), the second write current is generated for a second time period (Fig. 12: 801 time period), and the first time period is shorter than the second time period (see Fig. 12 relative periods).

Double Patenting
12.	The nonstatutory double patenting rejection is based on a judicially created doctrine grounded in public policy (a policy reflected in the statute) so as to prevent the unjustified or improper timewise extension of the “right to exclude” granted by a patent and to prevent possible harassment by multiple assignees. A nonstatutory double patenting rejection is appropriate where the conflicting claims are not identical, but at least one examined application claim is not patentably distinct from the reference claim(s) because the examined application claim is either anticipated by, or would have been obvious over, the reference claim(s). See, e.g., In re Berg, 140 F.3d 1428, 46 USPQ2d 1226 (Fed. Cir. 1998); In re Goodman, 11 F.3d 1046, 29 USPQ2d 2010 (Fed. Cir. 1993); In re Longi, 759 F.2d 887, 225 USPQ 645 (Fed. Cir. 1985); In re Van Ornum, In re Vogel, 422 F.2d 438, 164 USPQ 619 (CCPA 1970); In re Thorington, 418 F.2d 528, 163 USPQ 644 (CCPA 1969).
A timely filed terminal disclaimer in compliance with 37 CFR 1.321(c) or 1.321(d) may be used to overcome an actual or provisional rejection based on nonstatutory double patenting provided the reference application or patent either is shown to be commonly owned with the examined application, or claims an invention made as a result of activities undertaken within the scope of a joint research agreement. See MPEP § 717.02 for applications subject to examination under the first inventor to file provisions of the AIA  as explained in MPEP § 2159. See MPEP § 2146 et seq. for applications not subject to examination under the first inventor to file provisions of the AIA . A terminal disclaimer must be signed in compliance with 37 CFR 1.321(b). 
The USPTO Internet website contains terminal disclaimer forms which may be used. Please visit www.uspto.gov/patent/patents-forms. The filing date of the application in which the form is filed determines what form (e.g., PTO/SB/25, PTO/SB/26, PTO/AIA /25, or PTO/AIA /26) should be used. A web-based eTerminal Disclaimer may be filled out completely online using web-screens. An eTerminal Disclaimer that meets all requirements is auto-processed and approved immediately upon submission. For more information about eTerminal Disclaimers, refer to www.uspto.gov/patents/process/file/efs/guidance/eTD-info-I.jsp.
13.	Claims 1, 9-10, 13 are rejected on the ground of nonstatutory double patenting as being unpatentable over claims 1-20 of U.S. Patent No. US 10878904 B2  in view of Kang et al. (US 2006/0220071 A1) and ARAI (US 2010/0124090 A1).


Prior Art Not Relied Upon
The prior art made of record and not relied upon (MPEP § 707.05) is considered pertinent to applicant's disclosure :  Philipp et al. (US 2009/0310401 A1): Fig. 2-Fig. 8 disclosure applicable for all claims. Lowrey (US 6,570,784 82): Fig. 1-Fig. 9 disclosure applicable for all claims. It is suggested that applicant consider all prior arts made of record for any future amendments or abandonment to expedite prosecution.
Allowable Subject Matter
Claims 2-8, 11-12, 14-17 are objected to as being dependent upon a rejected base claim, but would be allowable if rewritten in independent form including all of the limitations of the base claim and any intervening claims. In addition, any claim language objection must be over-come.
Regarding claims above , the prior art of record does not appear to teach, suggest, or provide motivation for combination for the limitations of the claims.
Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to MUSHFIQUE SIDDIQUE whose telephone number is (571)270-0424.  The examiner can normally be reached on 7:00 am-4:00 pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an 
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Alexander George Sofocleous can be reached on (571) 272-0635.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

MUSHFIQUE . SIDDIQUE
Primary Examiner
Art Unit 2825


/MUSHFIQUE SIDDIQUE/Primary Examiner, Art Unit 2825          
                                                                                                                                                                                              (Master of Engineering, Electrical Engineering, USA)